DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending
Claims 1 – 20 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8, 9, 10 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In claim 8 the expression “a precursor for acrylic acid” is not clear. Determining whether or not a compound is a precursor for acrylic acid, depends on its subsequent use, which Is not part of the method of claim 8.  In other words a person of ordinary skill in the art cannot unambiguously determine whether or not a compound obtained by the conversion of claim 8 is to be regarded as a precursor for acrylic acid. It is suggested that the option "“a precursor for acrylic acid” be deleted.  For this reason the claim is indefinite and lacks clarity. An example of the phrasing “a precursor for acrylic acid” is clearly set out is claim 10.  
Claim 18 states “the hydrocarbon comprises acrylic acid”.  This claim is contradictory with known definition of a hydrocarbon, a compound which consist entirely of carbon and hydrogen. An acrylic acid is comprised of carbon, hydrogen and oxygen.  For this reason the clam is indefinite.
Claims 9 and 10 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bidrawn et al. (Electrochemical and Solid-State Letters, II, 2008) or Meng Ni (Chemical Engineering Journal, 2010) (Meng), in view of Vayenas et al. (US 4,329,208), in view of Schjodt et al. (US 9,273,020), in view of Krause et al. (US 2019/0032228); and further in view of Pazicky et al. (US 9,115,070).
The rejected clams cover, inter alia,  a method of operating a system having a solid oxide electrolysis cell (SOEC), comprising: feeding carbon dioxide and an olefin to the SOEC; electrochemically reducing the carbon dioxide at a cathode of the SOEC into carbon monoxide, wherein electrochemically reducing the carbon dioxide generates oxygen ions; diffusing the oxygen ions through a solid electrolyte of the SOEC to an anode of the SOEC; and oxidizing the olefin at the anode into an olefin oxide via the oxygen ions, wherein the olefin oxide corresponds to the olefin.
Dependent claims 1 – 7 further limits the process.  Dependent claims 8 – 10 disclose a method for producing another product from olefin oxide produced by clams 1 – 7.
However, the Examiner turns to the teachings of Bidrawn or Meng. Bidrawn discloses a process for the efficient reduction of CO2 in a solid oxide electrolyzer.  In Bidrawn the electrolysis of CO2 has been examined in a solid oxide electrolyzer (SOB) using a ceramic electrode based on La0.8Sr0.2Cr0.5Mn0.5O3 (LSCM); infiltrated into a yttria-stabilized zirconia scaffold together with 0.5 wt % Pd supported on 5 wt % Ce0.48Zr0.48Y0.04O2. (abstract; pp. B167, Rt. col. 1st full paragraph & left col. 2nd  full paragraph).  In Bidrawn reduction of the CO2 takes place at the fuel-side electrode (the cathode).  (pp. B167, Rt. col. para. 2 Reaction 3).   Further, in Bidrawn Fig. 3 and 4 show the voltage-current density (Vi) relationship for the cell during electrochemical reduction of CO2 and oxidation of CO as a function of CO:CO2 ratio in the fuel at 973 and 1073K.  (pp. B168, rt. col. 2nd paragraph and pp. B169). Additionally, in Meng during carbon dioxide electrolysis in the solid oxide electrolysis cell (SOEC), CO2 is fed to the porous cathode and transported through the porous layer to the cathode-electrolyte interface, where it is reduced to CO and oxygen ion.  The generated CO is transported out of the porous cathode and gets collected, while the oxygen ions are transported through dense electrolyte to the anode side.  (pp. 247, left col. line 1 – 8).  At the anode-electrolyte interface, oxygen ions are oxidized to form O2 and electrons (e-).  The electrons are transported to the cathode through the external circuit to complete the cycle.  (pp. 247, left col. para. 1).   During operation in Meng a sufficient electric potential is applied to the SOEC.  (Fig. 1).
The difference between the instantly claimed invention and Bidrawn or Ming is as follows: feeding olefin to the SOEC; diffusing the oxygen ions through a solid electrolyte of the SOEC to an anode of the SOEC; oxidizing the olefin at the anode into an olefin 
However, with regards to feeding olefin to the SOEC; diffusing the oxygen ions through a solid electrolyte of the SOEC to an anode of the SOEC; oxidizing the olefin at the anode into an olefin oxide via the oxygen ions, wherein the olefin oxide corresponds to the olefin; modulating the amount of olefin fed to the SOEC, the Examiner turns to the teaching of Vayenas.  The prior art of Vayenas discloses a process for converting ethylene to ethylene oxide.  Vayenas discloses a process wherein an ethylene containing gas is contacted with an oxidation catalyst deposited on the surface of a solid electrolyte while and oxygen containing gas contacted with a second catalyst capable of dissociating oxygen gas to oxygen ion deposited  upon a second surface of the solid electrolyte.  (abstract & col. 2, ln 30- 37).  In Vayenas, oxygen ion conducting solid electrolytes are solid solutions formed between oxides containing divalent and trivalent cation such as CaO, Sc2O3, Y2O3, La2O3 or the like with oxides containing tetravalent cations such as ZrO2, ThO2 and CeO2. Of particular interest is a solid solution containing about 15 mol percent CaO in ZrO2 (calcia stabilized zirconia) or a solid solution containing about 8 mol percent Y2O3 in ZrO2 (yttria stabilized zirconia). These latter two solid electrolytes are characterized by their high ionic conductivity, their pure oxygen ion conduction over wide ranges of temperature and oxygen pressure and their 
Fig. 9 best describes the interaction between the oxygen containing gas, solid electrolyte and ethylene.  Referring to FIG. 9, a coated solid electrolyte useful in the process and apparatus of this invention is shown. As shown, the active element 10 comprises a core 12 formed of the solid electrolyte which is coated on one surface 14 with a catalyst 16 useful for converting oxygen gas to oxygen ion. The solid electrolyte 12 is coated on a second surface 18 with a second catalyst 20 which promotes the oxidation of ethylene to form ethylene oxide. An electrical lead 22 is connected to catalyst 16 and electrical lead 24 is connected to catalyst 20 in order to apply voltage to the solid electrolyte. Oxygen gas which contacts catalyst 16 is converted to oxygen ion which migrates through solid electrolyte 12 to contact catalyst 20. At the surface of catalyst 20, the oxygen ion is converted to oxygen gas and reacts with the ethylene contacting catalyst 20 to form ethylene oxide. During this reaction, the oxygen ion gives up two electrons which travel through the circuit formed by lead 24, battery 26 and lead 22 back to catalyst 16.  (col. 4, ln 32 – 50).  An embodiment of Vayenas is set out in Figs. 13 and 14.  The reactor shown in Figs. 13 and 14 utilizes a solid electrolyte in the form of plates rather than tubes. The reactor comprises a shell 80 having plates 82 and 84 provided with inlets 86 and outlets 88. Oxygen-containing gas enters the shell 80 
One of the main processing steps of Applicant’s clamed invention, electrochemically reducing carbon dioxide at a cathode of SOEC into carbon monoxide and oxygen ions is taught by Bidrawn or Meng.  Wherein Meng even discloses that the O2- generated is transported through the dense electrolyte to the anode side of the SOEC.  Neither Bidrawn or Meng teach feeding olefin to the SOEC.  Nor does Bidrawn or Meng teach conversion of the O2- generated and transported through the dense electrolyte to the anode side to react with the olefin to from an olefin oxide.  However, it was known in the art before the effective filing date of the instantly claimed invention that oxidation of ethylene will form ethylene oxide (olefin oxide).  
Specifically, that a solid electrolyte, such as the one disclosed in Vayenas, that is capable of transporting oxygen ions under reactions conditions that are suitable for forming ethylene oxide.  The oxygen ion being obtained from an oxygen-containing gas 
As such, all of the components of the instantly clamed invention are known from the teachings of Bidrawn or Meng and Vayenas.  The only differences between the clamed invention and the references are the combination and order of the “old electrochemical process” into a sequential processing step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to combine electrochemical reduction of carbon dioxide which generates O2-, with the electrochemical oxidation of ethylene which generates O2-, in order to create a process for producing ethylene oxide that was economical.  Motivation for the combination can be found in the teaching of Schjodt.  The prior art of Schjodt relates to the electrochemical conversion in an AOEC of carbon dioxide and ethylene to ethylene oxide (with subsequent conversion to beta-propiolactone and potential subsequent conversion to acrylic acid).

Regarding modulating the amount of electric current supplied to the cathode, the Examiner turns to the teaching of Meng.  The prior art of Meng teaches that during their operation sufficient electric potential is applied to the SOEC.  This limitation is deemed to be obvious absent a showing of unexpected results.  Specifically, in consideration of the fact that modulating the electric current is routinely done in electrochemical methods.  Further, in this instance, the feature is worded so broadly that any fluctuation of electric current can be considered as a modulation of electric current.
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103(a). 
With regard to feeding water to the SOEC; and electrochemically reducing water to hydrogen and oxygen ion the Examiner turns to the teachings of Vayenas and Bidrawn.  Vayenas discloses a process wherein an ethylene containing gas is contacted with an oxidation catalyst deposited on the surface of a solid electrolyte while and oxygen containing gas contacted with a second catalyst capable of dissociating oxygen 2-anions, while recombination of the oxygen ion to O2 occurs at the anode (the air-side electrode).  (pp. B167, left col. para. 2).  Bidrawn discusses the fact that CO2 reduction is a process similar to electrolysis of water as disclosed in Reaction 3.  In Reaction 3, reduction of CO2 is carried out at the fuel-side electrode.  Also, stating that the Nernst potentials for the electrolysis of H2O and CO2 are virtually identical.  (pp. B167, para. 2).  
It was known in the art before the effective filing date of the instantly claimed invention that the oxidation of ethylene to form ethylene oxide can take place by electrolysis when a solid electrolyte was used.  Specifically, a solid electrolyte, such as the one disclosed in Vayenas, that is capable of transporting oxygen ions under reactions conditions that are suitable for forming ethylene oxide.  The oxygen ion being obtained from an oxygen-containing gas coming into contact with a first side of the solid electrolyte coated with a first catalyst capable of dissociating the oxygen ion therefrom.  Further, the solid electrolyte of Vayenas is coated on a second side with a second catalyst capable of promoting the oxidation of ethylene when contacted with oxygen from the oxygen ion that has passed through the solid electrolyte, aided by an electrical 
Also, it was known in the art before the effective filing date of the instantly claimed invention that carbon dioxide can be reduced to carbon monoxide and oxygen ions by electrolysis when in contact with a solid oxide electrolyzer (solid oxide electrolysis cell) base on the teachings of Bidrawn.  Further, that reduction of the CO2 is carried out on the cathode (fuel side electrode). Furthermore, based on Bidrawn the electrolysis of CO2 is carried out with in solid oxide electrolyzer (SOB) using a ceramic electrode based on La0.8Sr0.2Cr0.5Mn0.5O3 (LSCM); infiltrated into a yttria-stabilized zirconia scaffold together with 0.5 wt % Pd supported on 5 wt % Ce0.48Zr0.48Y0.04O2.
Additionally, it was known in the art before the effective filing date of the instantly claimed invention that solid oxide electrolyzers (SOE) are capable of higher water electrolysis based on the teachings of Bidrawn.  Further in water hydrolysis, in SOE, the cathode (the fuel-side electrode) reaction for water electrolysis is the electrochemical dissociation of steam to produce H2 and O2-anions, while recombination of the oxygen ion to O2 occurs at the anode (the air-side electrode).  Furthermore, water hydrolysis in SOE the material often used for electrolysis is yttria-stabilized zirconia (YSZ) a material that is a good oxygen-anon conductor


With regards to discharging olefin oxide to a chemical reactor; converting the olefin oxide into at least one of acrylic acid, and alcohol, an ether, an ester or a precursor of acrylic acid; the olefin comprised of ethylene oxide, the Examiner turns to the teaching of Pazicky. The prior art of Pazicky discloses a process for preparing acrylic acid from ethylene oxide and carbon monoxide, in which ethylene oxide is carbonylated in an aprotic solvent with carbon monoxide in the presence of a cobalt catalyst system to give poly-3-hydroxypropionate, the cobalt content in the poly-3-hydroxypropionate formed is reduced with the aid of water and/or an aqueous solution as a precipitation and/or wash liquid, and the poly-3-hydroxypropionate is subsequently split by thermolysis to give acrylic acid.  It would have been obvious to one of ordinary skill in the art to discharge the ethylene oxide produced by the process of Vayenas to produce other products, because Vayenas states that ethylene oxide is used in many applications.  Specifically, the ethylene oxide of Vayenas can be used in the process of Pazicky.  As such, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 103
Claims 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bidrawn et al. (Electrochemical and Solid-State Letters, II, 2008) or Meng Ni (Chemical Engineering Journal, 2010) (Meng), in view of Vayenas et al. (US 4,329,208), in view of Schjodt et al. (US 9,273,020), in view of Krause et al. (US 2019/0032228); and further in view of Pazicky et al. (US 9,115,070).
The claims cover, inter alia, a method of operating a system having a solid oxide electrolysis cell (SOEC), comprising: receiving electric current at a cathode of the SOEC: electrochemically reducing carbon dioxide at the cathode via electrons of the electric current to generate carbon monoxide and oxygen ions; diffusing the oxygen ions through a solid electrolyte comprising a solid oxide to an anode of the SOEC; and oxidizing an olefin at the anode via the oxygen ions into an olefin oxide.
Dependent claims 12 – 16 further limit the method.  Dependent claims 17 – 20 discloses a method for producing another product from the olefin oxide produced by the process of claims 11 – 16.
However, Vayenas discloses a process for converting ethylene to ethylene oxide.  Vayenas discloses a process wherein an ethylene containing gas is contacted with an 2O3, Y2O3, La2O3 or the like with oxides containing tetravalent cations such as ZrO2, ThO2 and CeO2. Of particular interest is a solid solution containing about 15 mol percent CaO in ZrO2 (calcia stabilized zirconia) or a solid solution containing about 8 mol percent Y2O3 in ZrO2 (yttria stabilized zirconia). These latter two solid electrolytes are characterized by their high ionic conductivity, their pure oxygen ion conduction over wide ranges of temperature and oxygen pressure and their relatively low cost. (col. 3, ln 10 – 30).  Representative catalytic materials useful for decomposing oxygen to oxygen ion are platinum, platinum-rhodium alloy, gold, silver or the like. Representative suitable catalysts useful for promoting the oxidation of ethylene to ethylene oxide include silver or silver alloys. The catalyst composition can be deposited on the solid electrolyte by any conventional means including precipitation from solution, paste application or vapor deposition.  (col. 3, ln 31 – 39).  
Fig. 9 best describes the interaction between the oxygen containing gas, solid electrolyte and ethylene.  Referring to FIG. 9, a coated solid electrolyte useful in the process and apparatus of this invention is shown. As shown, the active element 10 comprises a core 12 formed of the solid electrolyte which is coated on one surface 14 with a catalyst 16 useful for converting oxygen gas to oxygen ion. The solid electrolyte 12 is coated on a second surface 18 with a second catalyst 20 which promotes the 
The difference between the instantly claimed invention and Vayenas is as follows: electrochemically reducing carbon dioxide at the cathode to generate carbon monoxide and oxygen ions; oxidizing an olefin at the anode via the oxygen ions into an olefin oxide; providing carbon dioxide and olefin to the SOEC; providing the carbon dioxide to the SOEC to a cathode side of the SOEC; providing olefin to an anode side of the SOEC; electrochemically reducing water at the cathode to generate hydrogen and oxygen ions; discharging olefin oxide to a chemical reactor from the anode side to a catalytic reactor; converting the olefin oxide into a compound comprising a hydrocarbon; the hydrocarbon comprises acrylic acid.
However with regard to electrochemically reducing carbon dioxide at the cathode to generate carbon monoxide and oxygen ions; providing the carbon dioxide to the SOEC to a cathode side of the SOEC and oxidizing an olefin at the anode via the oxygen ions into an olefin oxide, the Examiner turns to the teaching of Bidrawn or Meng.  The prior art of Bidrawn discloses a process for the efficient reduction of CO2 in a solid oxide electrolyzer.  In Bidrawn the electrolysis of CO2 has been examined in a solid oxide electrolyzer (SOB) using a ceramic electrode based on La0.8Sr0.2Cr0.5Mn0.5O3 (LSCM); infiltrated into a yttria-stabilized zirconia scaffold together with 0.5 wt % Pd supported on 5 wt % Ce0.48Zr0.48Y0.04O2. (abstract; pp. B167, Rt. col. 1st full paragraph & left col. 2nd  full paragraph).  In Bidrawn reduction of the CO2 takes place at the fuel-side electrode (the cathode).  (pp. B167, Rt. col. para. 2 Reaction 3).  Further, in Bidrawn Fig. 3 and 4 show the voltage-current density (Vi) relationship for the cell during electrochemical reduction of CO2 and oxidation of CO as a function of CO:CO2 ration in the fuel at 973 and 1073K.  (pp. B168, rt. col. 2nd paragraph and pp. B169). Additionally, -).  The electrons are transported to the cathode through the external circuit to complete the cycle.  (pp. 247, left col. para. 1).   During operation in Meng a sufficient electric potential is applied to the SOEC.  (Fig. 1).
It was known in the art before the effective filing date of the instantly claimed invention that the oxidation of ethylene to form ethylene oxide can take place by electrolysis when a solid electrolyte was used.  Specifically, a solid electrolyte, such as the one disclosed in Vayenas, that is capable of transporting oxygen ions under reactions conditions that are suitable for forming ethylene oxide.  The oxygen ion being obtained from an oxygen-containing gas coming into contact with a first side of the solid electrolyte coated with a first catalyst capable of dissociating the oxygen ion therefrom.  Further, the solid electrolyte of Vayenas is coated on a second side with a second catalyst capable of promoting the oxidation of ethylene when contacted with oxygen from the oxygen ion that has passed through the solid electrolyte, aided by an electrical voltage.  (col. 1, ln 29 – 42).  Once the oxygen ion is on the second side in Vayenas and contacts the second catalyst it is converted to oxygen gas that reacts with ethylene. The first and second catalyst of the solid electrolyte are connected to electrical lead. In the conversion of oxygen ion to oxygen two electrons are given up and travel through the 
Additionally, it was known in the art before the effective filing date of the instantly claimed invention that carbon dioxide can be reduced to carbon monoxide and oxygen ions by electrolysis when in contact with a solid oxide electrolyzer (solid oxide electrolysis cell) base on the teachings of Bidrawn or Meng.  In both Bidrawn and Meng the oxygen ion passes from one side of the solid electrolyte to the other side of the solid electrolyte because of the electric current applied and the type of material used to form the solid oxide electrolyzer.  When the oxygen ion in Bidrawn and Meng pass to the other side of the solid electrolyte, to an anode side, it is oxidized to form oxygen.  In the teachings of Meng the anode-electrolyte interface, oxygen ions are oxidized to form O2 and electrons (e-).  The electrons are transported to the cathode through the external circuit to complete the cycle.
Based on the combined teachings of Vayenas and Bidrawn or Meng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to convert ethylene to ethylene oxide by electrolysis in the process disclosed by Vayenas and use carbon dioxide, as disclosed in Bidrawn or Meng for the production of O2-, which can convert to the oxygen-containing gas used in Vayenas; wherein the carbon dioxide contacts a first catalyst material of the solid electrolyte and is capable of forming oxygen ions that can be transported through the solid electrolyte to the second catalyst material of the solid electrolyte to convert to the 
Therefore, the instantly claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention because the particular known techniques  were recognized as part of the ordinary capabilities of one of ordinary skill in the art, as evidenced by the references. 
With regard to providing carbon dioxide and olefin to the SOEC, the Examiner turns to the combined teachings of Meng and Vayenas.  The prior art of Meng discloses feeding carbon dioxide to the cathode side of SOEC for carbon dioxide electrolysis.  (pp. 246, rt. col. 2.1 to pp. 247, left col.).  In Meng carbon dioxide (CO2) is fed to the porous cathode and transported through the porous layer to the cathode-electrolyte interface, where it is reduced to CO and oxygen ion.  The generated CO is transported out of the porous cathode and gets collected, while the oxygen ions are transported through dense electrolyte to the anode side.  (pp. 247, left col. line 1 – 8).  Meng does not mention feeding olefin to a SOEC.  However, Vayenas discloses feeding olefin to a side of the SOEC that has and electric lead 24 attached to a catalyst 20, where olefin reacts with oxygen gas made from electrical conversion of oxygen ions generated when 2-, with the electrochemical oxidation of ethylene which generates O2-, in order to create a process for producing ethylene oxide that was economical.  Motivation for the combination can be found in the teaching of Schjodt.  The prior art of Schjodt relates to the electrochemical conversion in an AOEC of carbon dioxide and ethylene to ethylene oxide (with subsequent conversion to beta-propiolactone and potential subsequent conversion to acrylic acid).
Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).



























With regard to providing olefin to an anode side of the SOEC, the Examiner turns to the teaching of Vayenas.   The prior art of Vayenas discloses feeding olefin to a side of the SOEC that has and electric lead 24 attached to a catalyst 20, where olefin reacts with oxygen gas made from electrical conversion of oxygen ions generated when voltage 
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
With regards to electrochemically reducing water at the cathode to generate hydrogen and oxygen ions, the Examiner turns to the teaching of Vayenas and Bidrawn.  Vayenas discloses a process wherein an ethylene containing gas is contacted with an oxidation catalyst deposited on the surface of a solid electrolyte while and oxygen containing gas contacted with a second catalyst capable of dissociating oxygen gas to 2-anions, while recombination of the oxygen ion to O2 occurs at the anode (the air-side electrode).  (pp. B167, left col. para. 2).  Bidrawn discusses the fact that CO2 reduction is a process similar to electrolysis of water as disclosed in Reaction 3.  In Reaction 3, reduction of CO2 is carried out at the fuel-side electrode.  Also, stating that the Nernst potentials for the electrolysis of H2O and CO2 are virtually identical.  (pp. B167, para. 2).  
It was known in the art before the effective filing date of the instantly claimed invention that the oxidation of ethylene to form ethylene oxide can take place by electrolysis when a solid electrolyte was used.  Specifically, a solid electrolyte, such as the one disclosed in Vayenas, that is capable of transporting oxygen ions under reactions conditions that are suitable for forming ethylene oxide.  The oxygen ion being obtained from an oxygen-containing gas coming into contact with a first side of the solid electrolyte coated with a first catalyst capable of dissociating the oxygen ion therefrom.  Further, the solid electrolyte of Vayenas is coated on a second side with a second catalyst capable of promoting the oxidation of ethylene when contacted with oxygen from the oxygen ion that has passed through the solid electrolyte, aided by an electrical 
Also, it was known in the art before the effective filing date of the instantly claimed invention that carbon dioxide can be reduced to carbon monoxide and oxygen ions by electrolysis when in contact with a solid oxide electrolyzer (solid oxide electrolysis cell) base on the teachings of Bidrawn.  Further, that reduction of the CO2 is carried out on the cathode (fuel side electrode). Furthermore, based on Bidrawn the electrolysis of CO2 is carried out with in solid oxide electrolyzer (SOB) using a ceramic electrode based on La0.8Sr0.2Cr0.5Mn0.5O3 (LSCM); infiltrated into a yttria-stabilized zirconia scaffold together with 0.5 wt % Pd supported on 5 wt % Ce0.48Zr0.48Y0.04O2.
Additionally, it was known in the art before the effective filing date of the instantly claimed invention that solid oxide electrolyzers (SOE) are capable of higher water electrolysis based on the teachings of Bidrawn.  Further in water hydrolysis, in SOE, the cathode (the fuel-side electrode) reaction for water electrolysis is the electrochemical dissociation of steam to produce H2 and O2-anions, while recombination of the oxygen ion to O2 occurs at the anode (the air-side electrode).  Furthermore, water hydrolysis in SOE the material often used for electrolysis is yttria-stabilized zirconia (YSZ) a material that is a good oxygen-anon conductor


Regarding discharging olefin oxide to a chemical reactor from the anode side to a catalytic reactor; and converting the olefin oxide into a compound comprising a hydrocarbon; the hydrocarbon comprises acrylic acid, the Examiner turns to the teaching of Pazicky.  The prior art of Pazicky discloses a process for preparing acrylic acid from ethylene oxide and carbon monoxide, in which ethylene oxide is carbonylated in an aprotic solvent with carbon monoxide in the presence of a cobalt catalyst system to give poly-3-hydroxypropionate, the cobalt content in the poly-3-hydroxypropionate formed is reduced with the aid of water and/or an aqueous solution as a precipitation and/or wash liquid, and the poly-3-hydroxypropionate is subsequently split by thermolysis to give acrylic acid.  It would have been obvious to one of ordinary skill in the art to discharge the ethylene oxide produced by the process of Vayenas to produce other products, because Vayenas states that ethylene oxide is used in many applications.  Specifically, the ethylene oxide of Vayenas can be used in the process of Pazicky.  As such, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,602,986 (Ellis et al.) and U.S. 7,951,283 (Stoots et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622